11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Ronald Dwayne
Whitfield
Appellant
Vs.                   No.
11-01-00350-CV B
Appeal from Taylor County
Justice Sharon
Kellar et al
Appellees
 
Appellant
has filed in this court a motion to dismiss his appeal.  The motion is granted, and the appeal is
dismissed.  TEX.R.APP.P. 42.1.
 
PER CURIAM
 
June 27, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.